Exhibit 10.2

 

EXECUTION COPY

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into as of November 15,
2010 between BROADWIND ENERGY, INC. (the “Company”), and J. Cameron Drecoll (the
“Consultant”).

 

WHEREAS, the Consultant has served as the Chief Executive officer of the Company
since 2007;

 

WHEREAS, the Consultant is resigning his position with the Company effective as
of December 1, 2010 (the “Resignation Date”); and

 

WHEREAS, the Company desires to obtain the benefit of the Consultant’s knowledge
and experience on and after the Resignation Date by retaining the Consultant to
provide the consulting services described herein, and the Consultant desires to
accept such position, upon the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Consultant hereby agree as follows:

 

1.                                      Term of Agreement.  The Company hereby
agrees to retain the Consultant as a consultant, and the Consultant hereby
agrees to be retained by the Company, upon the terms and subject to the
conditions hereof for the period commencing on December 1, 2010 (the “Effective
Date”) and ending on the date which is the first annual anniversary of the
Effective Date (the “Consulting Period”), unless earlier terminated pursuant to
Section 5 hereof.

 

2.                                      Consulting Services.  During the
Consulting Period, the Consultant shall make himself available to perform
consulting services with respect to the businesses conducted by the Company. 
Such consulting services shall be related to such matters as the then Chief
Executive Officer of the Company may designate from time to time.  The
Consultant shall comply with reasonable requests for the Consultant’s consulting
services and shall devote reasonable time and his reasonable best efforts, skill
and attention to the performance of such consulting services, including travel
reasonably required in the performance of such consulting services; provided,
however, that the Consultant is not expected to devote more than 20 hours during
any calendar month during the Consulting Period to the performance of such
consulting services.

 

3.                                      Independent Contractor Status.  The
Consultant shall perform the consulting services described in Section 2 hereof
as an independent contractor without the power to bind or represent the Company
for any purpose whatsoever.  The Consultant shall not, by virtue of being a
consultant hereunder, be eligible to receive any employee benefits for which
officers or other employees of the Company are eligible at any time, other than
health care coverage described in Section 4(b).  The Consultant hereby
acknowledges his separate

 

--------------------------------------------------------------------------------


 

responsibility for all federal and state withholding taxes, Federal Insurance
Contribution Act taxes and workers’ compensation and unemployment compensation
taxes, if applicable, and agrees to indemnify and hold the Company harmless from
any claim or liability therefor.

 

4.                                      Compensation and Related Matters.

 

(a)                                  Compensation.  During the Consulting
Period, as compensation for the consulting services to be performed by the
Consultant pursuant to Section 2 hereof, the Company shall pay the Consultant a
consulting fee at the rate of one hundred twenty thousand dollars ($120,000) per
annum, payable in equal monthly installments.

 

(b)                                 Health Insurance.  For a period of twelve
(12) months beginning on the Effective Date, Consultant shall be entitled to
health insurance coverage under the terms and conditions of the Company’s health
insurance plan that may be in effect during such twelve (12) month period and
provided by the Company to its employees generally.  After expiration of such
twelve (12) month period, Consultant shall be eligible for continued coverage in
accordance with part 6 of subtitle B of title I of the Employee Retirement
Income Security Act of 1974, as amended.

 

(c)                                  Expense Reimbursements.  The Company shall
reimburse the Consultant for all proper expenses incurred by the Consultant in
providing consulting services hereunder.  Any reimbursement (including any
advancement) payable to the Consultant pursuant to this Agreement shall be
conditioned on the submission by the Consultant of all expense reports
reasonably required by the Company under any applicable expense reimbursement
policy, and shall be paid to the Consultant within thirty (30) days following
receipt of such expense reports (or invoices), but in no event later than the
last day of the calendar year following the calendar year in which the
Consultant incurred the reimbursable expense.  Any amount of expenses eligible
for reimbursement during a calendar year shall not affect the amount of expenses
eligible for reimbursement during any other calendar year.  The right to
reimbursement pursuant to this Agreement shall not be subject to liquidation or
exchange for any other benefit.

 

5.                                      Termination.  This Agreement may be
terminated at any time by the Company upon written notice to the Consultant. 
Unless the Company terminates this Agreement for breach, upon termination of
this Agreement, the Company shall pay to the Consultant any accrued and unpaid
consulting fee payable to the Consultant pursuant to Section 4(a) hereof and
shall reimburse the Consultant for expenses incurred by the Consultant pursuant
to Section 4(c) hereof prior to the date of such termination.

 

6.                                      Restrictive Covenants.

 

(a)                                  Confidentiality Critical.  The parties
agree that the business in which the Company is engaged is highly sales-oriented
and the goodwill established between the Consultant and the Company’s customers
and potential customers is a valuable and legitimate business interest worthy of
protection under this Agreement.  The Consultant acknowledges and agrees that
developing and maintaining business relationships is an important and essential

 

2

--------------------------------------------------------------------------------


 

business interest of the Company.  The Consultant further recognizes that, by
virtue of his prior employment by, and acting as a consultant for, the Company,
he has been, and will be, granted otherwise prohibited access to confidential
and proprietary data of the Company which is not known to its competitors and
which has independent economic value to the Company and that he has gained, and
will continue to gain, an intimate knowledge of the Company’s business and its
policies, customers, employees and trade secrets, and of other confidential,
proprietary, privileged, or secret information of the Company and its customers
(“Customers”) (collectively, all such nonpublic information is referred to as
“Confidential Information”).

 

This Confidential Information includes, but is not limited to data relating to
the Company’s marketing and servicing programs, procedures and techniques;
business, management and personnel strategies; the criteria and formulae used by
the Company in pricing its products, loss control and information management
services; the Company’s products and services; the Company’s computer system and
software; lists of prospects; customer lists; the identity, authority and
responsibilities of key contacts at accounts of Customers; and the composition
and organization of Customers’ business.  The Consultant recognizes and admits
that this Confidential Information constitutes valuable property of the Company,
developed over a long period of time and at substantial expense, and worthy of
protection.  The Consultant acknowledges and agrees that only through his prior
employment with, and consulting services for, the Company could he have the
opportunity to learn this Confidential Information.

 

(b)                                 Confidential Information.  The Consultant
shall not (for any reason), directly or indirectly, for himself or on behalf of
any other person or entity, (A) disclose to any person or entity (except to
employees or other representatives of the Company who need to know such
Confidential Information to the extent reasonably necessary for the Consultant
to perform his duties under this Agreement or such employees or representatives
to perform their duties on behalf of the Company, and except as required by law)
any Confidential Information, including, without limitation, business or trade
secrets of, or products or methods or techniques used by, the Company, or any
Confidential Information whatsoever concerning the Customers, (B) use, directly
or indirectly, for his own benefit or for the benefit of another (other than a
Customer) any of such Confidential Information, or (C) assist any other person
or entity in connection with any action described in either of the foregoing
clauses (A) and (B).

 

(c)                                  Noninterference with Employees.  The
Consultant further agrees that the Company has expended considerable time,
energy and resources into training its other employees (“Co-Workers”).  As a
result, during the Consulting Period and for the period beginning on the date of
termination of this Agreement and ending on the later of the one (1) year
anniversary date of such termination and the date that is two (2) years after
the Effective Date, the Consultant shall not, for any reason, directly or
indirectly, for himself or on behalf of any other person or entity, (A) induce
or attempt to induce any Co-Worker to terminate employment with the Company,
(B) interfere with or disrupt the Company’s relationship with any of the
Co-Workers, (C) solicit, entice, hire, cause to hire, or take away any person
employed by the Company at that time or during the twelve (12) month period
preceding the end of the Consulting Period, or (D) assist any other person or
entity in connection with any action described in any of the foregoing clauses
(A) through (C).

 

3

--------------------------------------------------------------------------------


 

(d)                                 Non-competition.  The Consultant further
agrees with the Company to the following provisions, all of which the Consultant
acknowledges and agrees are necessary to protect the Company’s legitimate
business interests.  The Consultant covenants and agrees with the Company that:

 

(i)                                     The Consultant shall not, during the
Consulting Period and for the period beginning on the date of termination of
this Agreement and ending on the later of the one (1) year anniversary date of
such termination and the date that is two (2) years after the Effective Date,
either directly or indirectly, engage in, render service or other assistance to,
or sell products or services, or provide resources of any kind, whether as an
owner, partner, shareholder, officer, director, employee, consultant or in any
other capacity, whether or not for consideration, to any person, corporation, or
any entity, whatsoever, that owns, operates or conducts a business that
competes, in any way, with the Company other than the ownership of 5% or less of
the shares of a public company where the Consultant is not active in the day to
day management of such company.

 

(ii)                                  The Consultant shall not, during the
Consulting Period and for the period beginning on the date of termination of
this Agreement and ending on the later of the one (1) year anniversary date of
such termination and the date that is two (2) years after the Effective Date,
either directly or indirectly, (A) solicit, call on or contact any Customer of
the Company for the purpose or with the effect of offering any products or
services of any kind offered by the Company at that time or during his
employment with the Company or during the Consulting Period, (B) request or
advise any present or future vendors or suppliers to the Company to cancel any
contracts, or curtail their dealings, with the Company, or (C) assist any other
person or entity in connection with any action described in any of the foregoing
clauses (A) through (B).

 

(iii)                               During the Consulting Period, the Consultant
shall not own, or permit ownership by the Consultant’s spouse or any minor
children under the parental control of the Consultant, directly or indirectly,
an amount in excess of five percent (5%) of the outstanding shares of stock of a
corporation, or five percent (5%) of any business venture of any kind, which
operates or conducts a business that competes, in any way, with the Company.

 

(e)                                  Non-disparagement.  At any time during or
after the Consulting Period, the Consultant shall not disparage the Company or
any shareholders, directors, officers, employees, or agents of the Company, and
neither the Company nor any of its affiliates shall disparage the Consultant.

 

(f)                                    Understandings.

 

(i)                                     The provisions of this Section 6 shall
be construed as an agreement independent of any other claim.  The existence of
any claim or cause of action of the Consultant against the Company, whether
predicated on the Consultant’s prior employment, consulting services hereunder
or otherwise, shall not constitute a defense to the enforcement by the Company
of the terms of Section 6 of this Agreement.  In any

 

4

--------------------------------------------------------------------------------


 

action brought by either party under Section 6 of this Agreement, the prevailing
party in such action shall be entitled to recover attorneys’ fees and costs from
the other party, both on trial and appellate levels.  The Consultant waives any
right to a jury trial in any such litigation.

 

(ii)                                  The Consultant acknowledges and agrees
that the covenants and agreements contained herein are necessary for the
protection of the Company’s legitimate business interests and are reasonable in
scope and content.  The Consultant agrees that the restrictions contained in
this Section 6 are reasonable and will not unduly restrict him in securing other
employment or income after the Consulting Period.  The Consultant acknowledges
and agrees that he executed this Agreement on or before his first day of
providing consulting services hereunder.

 

(g)                                 Injunctive Relief.  The Consultant
acknowledges and agrees that any breach by him of any of the covenants or
agreements contained in this Section 6 would give rise to irreparable injury and
would not be adequately compensable in damages.  Accordingly, the Consultant
agrees that any beneficiary of the provisions of this Agreement may seek and
obtain injunctive relief against the breach or threatened breach of any of the
provisions of this Agreement in addition to any other legal remedies available.

 

(h)                                 Reformation and Survival.  The Company and
the Consultant agree and stipulate that the agreements and covenants contained
in this Agreement are fair and reasonable in light of all of the facts and
circumstances of the relationship between them.  The Company and the Consultant
acknowledge their awareness, however, that in certain circumstances courts have
refused to enforce certain agreements not to compete.  Therefore, in furtherance
of, and not in derogation of, the provisions of this Section 6, the Company and
the Consultant agree that, in the event a court should decline to enforce one or
more of the provisions of this Section 6 or decide to limit the temporal or
geographic scope of any restriction, then this Section 6 shall be deemed to be
modified or reformed to restrict the Consultant’s conduct to the maximum extent
(in terms of time, geography, and business scope) that the court shall determine
to be enforceable.  The provisions of this Section 6 shall survive the
termination of this Agreement and the Consultant’s termination of services
hereunder, whether voluntary or involuntary.

 

7.                                      Representations and Warranties of the
Consultant.  In order to induce the Company to enter into this Agreement with
the Consultant, the Consultant hereby represents and warrants to the Company as
follows:

 

(a)                                  Binding Agreement.  This Agreement has been
duly executed and delivered by the Consultant and constitutes a legal, valid and
binding obligation of the Consultant and is enforceable against the Consultant
in accordance with its terms.

 

(b)                                 No Violations of Law.  The execution and
delivery of this Agreement and the other agreements contemplated hereby by the
Consultant do not, and the performance by the Consultant of his obligations
under this Agreement and the other agreements contemplated hereby will not,
violate any term or provision of any law, or any writ, judgment, decree,
injunction, or similar order applicable to the Consultant.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Litigation.  The Consultant is not involved
in any proceeding, claim, lawsuit, or investigation alleging wrongdoing by the
Consultant before any court or public or private arbitration board or panel or
governmental department, commission, board, bureau, agency or instrumentality.

 

(d)                                 No Conflicting Obligations.  The Consultant
is not under, or bound to be under in the future, any obligation to any person
or entity that is or would be inconsistent or in conflict with this Agreement or
would prevent, limit, or impair in any way the performance by his obligations
hereunder, including but not limited to any duties owed to any former employers
not to compete.  The Consultant represents and agrees that he will not disclose
to the Company or use on behalf of the Company any confidential information or
trade secrets belonging to a third party.

 

8.                                      Survival.  Sections 6, 7, 8 and 9 of
this Agreement shall survive and continue in full force and effect in accordance
with their respective terms, notwithstanding any termination of the Consulting
Period.

 

9.                                      Successors; Assignment, Etc.; Third
Party Beneficiaries.

 

(a)                                  The Consultant consents to and the Company
shall have the right to assign this Agreement to its successors or assigns.  All
covenants or agreements hereunder shall inure to the benefit of and be
enforceable by or against its successors or assigns.

 

(b)                                 Neither this Agreement nor any of the rights
or obligations of the Consultant under this Agreement may be assigned or
delegated except as provided in the last sentence of this Section 9(b).  This
Agreement and all rights of the Consultant hereunder shall inure to the benefit
of and be enforceable by, and shall be binding upon, the Consultant’s personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.  If the Consultant should die while any
amounts would still be payable to him hereunder had he continued to live, then
all such amounts (unless otherwise provided herein) shall be paid in accordance
with the terms of this Agreement to the devisee, legatee, or other designee
under the Consultant’s testamentary will or, if there be no such will, to the
Consultant’s estate.

 

10.                               Notice.  For purposes of this Agreement, all
notices and other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person or
when mailed by United States registered or certified mail, return receipt
requested, first-class postage prepaid, addressed as follows:

 

If to the Company, to:

 

Broadwind Energy, Inc.

47 E. Chicago Avenue, Suite 332

Naperville, IL 60540

Attn: Chief Executive Officer

 

6

--------------------------------------------------------------------------------


 

If to the Consultant, to:

 

Mr. J. Cameron Drecoll

 

 

or to such other address as any party may have furnished to the other in writing
in accordance with this Section 10, except that notices of any change of address
shall be effective only upon actual receipt.

 

11.                               Miscellaneous.  No provision of this Agreement
may be modified, waived, or discharged unless such waiver, modification, or
discharge is agreed to in writing signed by the Consultant and such officers as
may be specifically designated by the board of directors of the Company.  No
waiver by either party hereto of, or compliance with, any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of any similar or dissimilar condition or provision at the same or any other
time.  No agreements or representations (whether oral or otherwise, express or
implied) with respect to the subject matter of this Agreement have been made by
either party which are not set forth expressly in this Agreement or which are
not specifically referred to in this Agreement.  The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Illinois.  Unless the context otherwise requires, words using the
singular or plural number shall respectively include the plural or singular
number, and pronouns of any gender shall include each other gender.

 

12.                               Validity.  If any provision of this Agreement
is held to be illegal, invalid, or unenforceable under any present or future law
or court decision, and if the rights or obligations of the Company and the
Consultant will not be materially and adversely affected thereby, (a) such
provision shall be fully severable from this Agreement, (b) this Agreement shall
be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised a part hereof, (c) the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid, or unenforceable provision or by its severance
herefrom, and (d) in lieu of such illegal, invalid, or unenforceable provision,
there shall be added automatically as a part of this Agreement a legal, valid,
and enforceable provision as similar to the terms and intent of such illegal,
invalid, or unenforceable provision as may be possible.

 

13.                               Counterparts.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument.

 

14.                               Litigation.  The parties agree that the
exclusive venue for any litigation commenced by the Company or the Consultant
relating to this Agreement shall be the state courts located in Cook
County, Illinois and the United States District Court, Northern District of
Illinois in Cook County, Illinois.  The parties waive any rights to object to
venue as set forth

 

7

--------------------------------------------------------------------------------


 

herein, including any argument of inconvenience for any reason.  In any action
brought by either party under this Agreement, the prevailing party in such
action shall be entitled to recover its attorneys’ fees and costs (including
without limitation, court costs, paralegal fees, expert witness fees and other
customary litigation expense) from the other party, both on trial and appellate
levels.

 

15.                               Entire Agreement.  This Agreement constitutes
(i) the binding agreement between the parties and (ii) represents the entire
agreement between the parties and supersedes all prior agreements relating to
the subject matter contained herein.  All prior negotiations concerning the
Consultant’s consulting services for the Company have been merged into this
Agreement and are reflected in the terms herein.  Notwithstanding anything
contained herein, the terms of the Employment Agreement shall continue in effect
to the extent provided therein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

BROADWIND ENERGY, INC.

 

 

 

 

By:

/s/ Stephanie K. Kushner

 

 

 

 

Name:

Stephanie K. Kushner

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

J. CAMERON DRECOLL

 

 

 

/s/ J. Cameron Drecoll

 

8

--------------------------------------------------------------------------------